DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species :
Species I: Figs. 1-7  (Connector Plate having circular openings and smaller ring ben)
Species II: Figs. 18-22 (Connector Plate having serrated openings with smaller ring ben)
Species III:  Figs. 23-27 (Connector Plate with a larger ring bend) 
Species IV:  Figs. 28-32  (Connector Plate circular openings with large ring bend)
Species V: Figs. 33-35  (Rectangular Connector Plate)
Species VI: Figs. 41-45 (Connector Plate fixed to compression Strut)
Species VII: Figs. 46-58 (Connector Plate formed with elongated embossments)

                   Applicant is encouraged to also select from the following subspecies:

SubSpecies I: Figs. 8-13 (Compression Strut with mechanism at inner end)
SubSpecies II: Figs. 36-40 (Compression Strut no mechanism at inner end)
SubSpecies III: Figs. 53-58 (Compression Strut with flanges)
The species are independent or distinct as set forth above. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the embodiments have varying structural features that makes them distinct.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Due to the nature of the restriction, a telephone call was not made to request an oral election to the above restriction requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES J BUCKLE JR/           Examiner, Art Unit 3633